
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 88
		IN THE HOUSE OF REPRESENTATIVES
		
			March 30, 2009
			Mr. Stupak submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Financial
			 Services
		
		CONCURRENT RESOLUTION
		Urging local tax assessors, in light of the
		  current housing market and economic struggles of people in the United States,
		  to more frequently reassess the property values used to determine property
		  taxes for primary residences, and encouraging local governments to provide
		  property tax relief to those whose home values have declined.
	
	
		Whereas the current credit crisis and declining housing
			 market have caused property values to decrease significantly;
		Whereas although property taxes are determined by the
			 assessment of property value by local tax assessors, properties often are not
			 reassessed for up to 5 to 10 years;
		Whereas many homes in the United States are currently
			 assessed at values higher than their current market value;
		Whereas because many property values have not been
			 assessed since well before the recent decline in the housing market, many
			 people in the United States are paying higher rates for property taxes than
			 would otherwise be due;
		Whereas many people in the United States are losing their
			 homes and are not paying their property taxes, further contributing to
			 declining housing market values, reducing the local tax base, and exacerbating
			 the current economic downturn; and
		Whereas more frequent reassessment of the property values,
			 taking the current housing market into account, would ensure that people in the
			 United States are paying their fair share of property taxes: Now, therefore, be
			 it
		
	
		That Congress—
			(1)urges local tax assessors to more
			 frequently reassess property values, especially those of primary residences,
			 used to determine property taxes; and
			(2)encourages county
			 commissioners, city council members, school board members, and others, as they
			 set their yearly budgets, to provide, when possible, property tax relief during
			 this current economic downturn.
			
